Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Thorne (US 2015/0351596) does not include a surface cleaning apparatus comprising a bleed valve having an arcuate spring member operable between a closed arcuate shaped configuration in which the spring abuts an opening in a wall of the apparatus and an open arcuate configuration in which the spring is spaced from the opening, as recited in claim 1.
Thorne does not include a surface cleaning apparatus comprising a bleed valve having first and second abutting cantilevered spring members operable between a closed configuration in which the first spring member abuts an opening in a wall of the apparatus and an open arcuate configuration in which the first and second spring members are curved and spaced from the opening, as recited in claim 13.
Thorne does not include a surface cleaning apparatus comprising a bleed valve having a cantilevered spring member operable between a closed configuration in which the spring abuts an opening in a wall of the apparatus and an open configuration in which the spring is curved and spaced from the opening, as recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723